154 U.S. 548
14 S.Ct. 1162
18 L.Ed. 252
DUVALLv.UNITED STATES.
No. 145.
April 3, 1866.

Mr. Justice SWAYNE delivered the opinion of the court.


1
This is a writ of error to the circuit court of the United States for the district of Maryland.


2
The United States filed in the district court a libel of information against certain goods seized, as was alleged, in transitu to a part of the state of Virginia then in insurrection. The libel was founded upon the fifth section of the act of congress of July 13, 1861 (chapter 3), and the first section of the act of August 6, 1861 (chapter 60). The plaintiff in error interposed and claimed the goods. A verdict and judgment were rendered for the United States.


3
Upon the trial several exceptions were taken by the claimant. The judgment was affirmed by the circuit court, and the case is now before this court for review. An elaborate brief has been filed for the United States. No argument has been submitted for the plaintiff in error. From this we infer that the exceptions relied upon in the circuit court have been abandoned. We have, however, looked into them, and find nothing which we deem erroneous.


4
A motion has been made, and fully argued, in behalf of the plaintiff in error, to dismiss the case, upon the ground that, the war having ceased, the effect of that fact is the same which would have followed the repeal of the statutes upon which the prosecution is founded. That proposition was ruled adversely to the claimant by this court in the case of U. S. v. The Schooner The Reform (decided at this term), 3 Wall. 617.


5
The subject was then fully considered. It is sufficient to refer to the opinion of the court in that case for an exposition of our views, without reproducing the considerations which controlled the decision.


6
The judgment below is affirmed, with costs.


7
George W. Dobbin and William Price, for plaintiff in error.


8
The Attorney General and A. S. Ridgley, for the United States.